Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on February 2, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not in accordance with MPEP §606 (reproduced below in-part) since the word “Novel” is found in the title.
606    Title of Invention [R-10.2019]
37 C.F.R. 1.72   Title and abstract.
(a) The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76 ), the title of the invention should appear as a heading on the first page of the specification. 
*****
The title of the invention should be placed at the top of the first page of the specification unless it is provided in the application data sheet (see 37 CFR 1.76 ). The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. 
The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. The term "new" will not be deleted when it is a part of a proper name, such as "New York". Similarly, the term "design" will not be deleted when it is a part of a term, such as "Design-aiding apparatus...".

The words listed below are not considered as part of the title of an invention:
A,  An,  The,  Improved,  Improvement(s) in/for/of, New,  Novel,  Related to,  Design, Design for/of (a), Ornamental design, and  Ornamental.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  a period should be added at the end of claim 8 and claim 19.  
Appropriate correction is required.



Claim Interpretation
	In claim 1, the definition of “a” variable will be relied on when considering prior art instead of the “a” position in formula (I), 
    PNG
    media_image1.png
    232
    236
    media_image1.png
    Greyscale
, in claim 1.

The “intended use” language found in claims 1-12 has been evaluated to determine whether or not the intended use recitations are structural limitations or if the intended use recitations are only mere statements of purpose or use.  MPEP 2111.02.  It has been found in the present case that the intended use language in claims 1-12 are not considered limitations and are of no significance to claim construction since the body of the claims describe structurally complete inventions such that deletion of the intended use language from claims 1-12 does not affect the structure of the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, formula (I), 
    PNG
    media_image1.png
    232
    236
    media_image1.png
    Greyscale
, is confusing because of the “a” variable.  The “a” position in formula (I) shows a solid line (which would indicate a double bond) but the “a” variable is defined as a single bond or a double bond.  This rejection can be overcome by replacing the formula in claim 1 with the formula found on page 2 of the specification, 
    PNG
    media_image2.png
    328
    405
    media_image2.png
    Greyscale
, which shows a dashed line instead of a solid line.
Regarding claim 1, the phrases "preferably", 
“such as”  and “in particular” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention (lines 6, 8 and the next to the last line of claim 1).  See MPEP § 2173.05(d).  Also, see claim 13 for same.  
	In claim 1, under the definition of R1 and R2, an “and” should be added before “*-O-A5-O-C(=O)-O-A6” for proper Markush language format (line 7 of page 3).  See claim 13 for same.
	In claim 1, the phrase “as well as its pharmaceutically acceptable salts or its racemates, diastereoisomers or enantiomers,” should be changed to “or a pharmaceutically acceptable salt, racemate, diastereoisomer or enantiomer thereof”.  See claims 3, 6, 9 and 13-16 for same.
	In claim 1, the phrase “for use for the treatment of viral infections,” should be deleted for the sake of clarity in this compound claim.
Claims dependent on independent claim 1 and independent claim 13 which do not remedy the above cited issues are also found indefinite.
In claim 2, line 1 of the claim, the phrase “for the use” should be deleted for the sake of clarity in this compound claim.  See claims 3-12 for same.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 simply states an intention, not a patentable limitation.  Hence the claim is improperly dependent, as it does not further limit the claim on which it depends. That is how claim 12 has have been examined. Alternatively, this may be intended as a method of use claim, in which case, the claim would be garbled, as it begins as a compound claim, and ends as a method claim. Moreover, as it does not contain any actual step, it would not be a proper process claim.  
Recitation of the intended utility into the preamble of a compound claim which can otherwise stand alone is not considered a further limitation of the claim. In re Ridden, 318 F.2d 761, 138 USPQ 112 (C.C.P.A. 1963); In re Maeder, 337 F.2d 875, 143 USPQ 248 (C.C.P.A. 1964); In re Spada, 911 F2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 12 and 17 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Piller et al. {GB 1,457,912 A}.
Piller et al. disclose the compound of Example 17 on pages 63-64,

    PNG
    media_image3.png
    287
    1140
    media_image3.png
    Greyscale
.
Example 17 in Piller et al. is embraced by a compound of present formula (I), 
    PNG
    media_image4.png
    232
    236
    media_image4.png
    Greyscale
, when 
n=1; 
“a”=a single bond; 
X1=CH; 
X2=CH; 
X3=CH; 
R”=H; 
R=NRaRb where Ra=H; and Rb=H; 
R’=a group of formula (1), 
    PNG
    media_image5.png
    79
    169
    media_image5.png
    Greyscale
 where R1=(C2)alkoxy; and R2=(C2)alkoxy.

Piller et al. disclose that Compound 17 was placed in ethanol.  Ethanol is a known pharmaceutically acceptable excipient.  See pages 17-19 in Rowe, Raymond C, Paul J. Sheskey, and Marian E Quinn. Handbook of Pharmaceutical Excipients. London: Pharmaceutical Press, 6th Edition, 2009.  Therefore, Piller et al. anticipate the present claimed invention.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 13, 2022
Book XXVII, page 19